DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 12/21/2020 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 5, 10, and 15 has overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).    
	Applicant’s response by virtue of amendment to claim(s) 1-21 has overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1-15 are amended. 
	Claim(s) 16-21 are added. 
	Claim(s) 1-21 are pending in this application and an action on the merits follows.
Claim Objections
	Claim 20 is objected to because it depends of claim 2 but it should depend on claim 12. Correction is required.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/24/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1, 6, and 11 are drawn to a system, a method, and a non-transitory computer-readable medium. These are machine, process, and manufacture categories, which are a statutory categories of invention. Thus, claim(s) fall(s) in three of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 6, and 11 substantially recites the limitations: 
Claims 1 language:  “A system for optimizing inventory in a supply chain, the supply chain comprising a plurality of entities, each entity having a full demand schedule, each entity being either a supplier, a node or a customer; the system comprising:  starting at each customer, create, by an optimization , a transformed demand planning schedule from a full customer demand schedule to an upstream entity linked to the respective customer in the supply chain; at each upstream entity, create, by the optimization  a transformed demand planning schedule tto one or more successive upstream entities, ending at each supplier; wherein creating a transformed demand planning schedule at each entity comprises: accessing, by a supply chain planning , a full demand schedule of a supply chain entity, the full demand schedule comprising a safety stock schedule and a demand planning schedule;  processing chronologically,, a demand of the full demand schedule, the demand being either a safety stock demand or a real demand;  processing, , two or more demands according to level of priority, from highest priority to lowest priority, when the two or more demands have an identical demand date; and creating, by an optimization , a transformed demand planning schedule by allocating one or more safety stock demands to one or more real demands and creating one or more new safety stock demands to maintain the safety stock schedule.”
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The limitations above recite concepts to optimize stock demands provided to upstream entities, which falls into the grouping of Certain Methods of Organizing Human Activity such as commercial interaction (business relations) and managing relationships (following rules or instructions). 
In addition, clams 6 and 11 are similar versions of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Thus, it is sufficient for the examiner to identify that claims 1-21 recite an abstract idea 
	Step 2A Prong Two: No
Besides the abstract idea, claim 1 recites the additional element: 
Claim 1: “a memory”;
Claims 1 and 6: instructions - optimization engine, supply chain engine
Claims 1, 6 and 11: “one or more processors”;
Claim 11: “a non-transitory computer-readable storage medium”;
Claims 6 and 11: “server”;
Claims 1, 6 and 11: “downloaded”;
The additional elements above represent mere data gathering (e.g., access full demand planning schedule) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to transformed/optimize full demand planning schedule that is downloaded to an upstream entity. In addition, transforming a full demand schedule of each customer/supplier, and download it onto de supplier/customer that is part of the supply chain, is recited in a high level of generally, and do not integrate the judicial exception into a practical application, because transforming a schedule is the same as updating values on a schedule such as quantity on safety and real stock, and download to customer/supplier the schedule is what computer does. Therefore, the claiming language is direct to maintain data, and not a special transformation of data, and thus makes the claimed invention so general and direct to mandating data of schedule of supply chain in an electronic/computer environment. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception. 	
In addition, clams 6 and 11 are similar versions of claim 1, and do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-21 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
	Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activit[ies]’ previously known in the industry, see specification para. 51-56.
	Regarding the additional element “downloaded”. Examiner takes official notice that is old and well known in the art to upload and download electronic files in a computer.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial,
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-5, 7-10, 12-21 do not add “significantly more” to the eligibility of claims 1, 6, and 11 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, 6-8, 11-13, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 7668761 A1, hereinafter Jenkins), in view of Landvater (WO 0058891 A1).
	Regarding claim 1, Jenkins discloses:
	A system for optimizing inventory in a supply chain, the supply chain comprising a plurality of entities, each entity having a full demand schedule, each entity being either a supplier, a node or a customer; the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, configure the system to: figures 1A-1B, ¶¶13-25 - optimizing inventories across a multi-echelon network; ¶57-58 – companies and vendors;
	starting at each customer, create, by an optimization engine, a transformed demand planning schedule from a full customer demand schedule that is downloaded to an upstream entity linked to the respective customer in the supply chain; at each upstream entity, create, by the optimization engine a transformed demand planning schedule that is downloaded to one or more successive upstream entities, ending at each supplier;  ¶57 – 58 -  export to the external system  modified planned orders; and the external system executes imports, companies that uses ¶89 – companies such as retail operations; ¶16 - multi-echelon network; ¶¶228, 237-241 - generates recommend shipments; see at least ¶¶228-241
	wherein creating a transformed demand planning schedule at each entity comprises: accessing, by a supply chain planning engine, a full demand schedule of a supply chain entity, the full demand schedule comprising a demand planning schedule; processing chronologically, by the one or more processors, a demand of the full planning schedule, the demand being either a safety stock demand or a real demand; ¶228 - sorts requirements in order by demand priority and the need to ship date, with this rule, the deployment component uses the earliest available stock to meet highest priority demand; sorts demand in order by the need to ship date, from earliest (longest lead time) to latest (shortest lead time); ¶40;see at least ¶¶228-241;
	processing, by the one or more processors, two or more demands according to level of priority from highest priority to lowest priority when the two or more demands have an identical demand date; and  ¶228 - If two or more destinations have demand with the same need to ship date (and the same location and demand type priority), and there is not enough stock to meet demand, the deployment component 300 uses a fair-share method to distribute the available stock to all destinations; see at least ¶¶228-241
	creating, by an optimization engine, a transformed demand planning schedule by allocating one or more safety stock demands to one or more real demands and creating one or more new safety stock demands to maintain the safety stock schedule.  ¶¶228 - sorts demand in order by the need to ship date, from earliest (longest lead time) to latest (shortest lead time); if two or more demands with the same need to ship date, and there is not enough stock to meet the demand; dynamic deployment component 211 ¶¶237-241 generates recommend shipments that can be used to resolve shortages at a SKU destination, whose quantities will restore the 
shortage; see at least ¶¶228-241
	Jenkins discloses at least the database 600 with a minimum safety level for each SKU; however does not explicitly disclose, Landvater discloses access…a safety stock schedule page 21 – 1-30- reading a series of rows from database 36, and load the rows into arrays; a determination is made if the resulting projected on-hand balance is less than the safety stock; the quantity of the planned shipment is calculated based on the preferred shipping quantity, desired number of days of supply, dates when the store can receive deliveries, and other ordering parameters. The planned shipment dates (ship date and receipt) are then calculated in step 228. Next, the newly calculated planned replenishment shipment is compared to the existing planned shipment from database 36 in step 229. If they are not the same, database 36 is updated in step 230 [access the safety stock schedule];
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Jenkins to include the above limitations as taught by Landvater, in order to projected replenishment shipments for a retail store supply chain, (see: Landvater, page 6 – 5-7).
	Regarding claim 2, Jenkins discloses:
	wherein the memory storing instructions that, when executed by the one or more processors, further configure the system to: figures 1A-1B, ¶¶13-25;
	where the demand is a safety stock demand: add, by the optimization engine, a safety stock date of the safety stock demand and a safety stock quantity of the safety stock demand to a safety stock demand list; and ¶¶228-241 - dynamic deployment component 211 generates restore the locations’ on hand to a level at or above minimum safety stock; Shortage is calculate daily; Note: A safety stock quantity is add the recommend shipment to resolve shortage;
	where the demand is a real demand and the safety stock demand list is not empty: transform, by the optimization engine, the real demand, or a portion thereof, to an earliest demand in the safety stock demand list; and update the safety stock demand list to include  an updated safety stock demand on the date of the earliest demand. ¶¶228-241 - sorts demand in order by the need to ship date, from earliest (longest lead time) to latest (shortest lead time); if two or more demands with the same need to ship date, and there is not enough stock to meet the demand; dynamic deployment component 211; generates recommend shipments that can be used to resolve shortages at a SKU destination, whose quantities will restore the locations’ on hand to a level at or above minimum safety stock; Note: the recommend shipment is resolve short on hand and safety stock of the earliest priority;
	Regarding claim 3, Jenkins discloses:
	wherein where the demand is a real demand, the memory storing instructions that, when executed by the one or more processors, further configure the system to: Jenkins discloses figures 1A-1B, ¶¶13-25;
	i) move, by the optimization engine, the real demand to  the earliest demand date in the safety stock demand list; Jenkins discloses ¶¶228-241 - sorts demand in order by the need to ship date, from earliest (longest lead time) to latest (shortest lead time); if two or more demands with the same need to ship date, and there is not enough stock to meet the demand; dynamic deployment component 211; generates recommend shipments that can be used to resolve 
	Jenkins substantially discloses the claimed invention; however does not explicitly discloses the limitations below, Landvater discloses:
	 where a real demand quantity of the demand is less than or equal to a safety stock quantity of the earliest demand in the safety stock demand list: - page 21 – 1-30 -35Docket No. 0149-203USPTPatent a determination is made if the resulting projected on-hand balance is less than the safety stock;
	ii) subtract, by the optimization engine, the real demand quantity from a safety stock quantity of the earliest demand in the safety stock demand list, to provide the updated safety stock demand on the date of the earliest demand.  - page 23 – 1-30 -35Docket No. 0149-203USPTPatent each sales forecast for a product is subtracted from the projected on-hand balance for the product to give the new projected on-hand balance. The sales forecast was loaded from database 36 into transient memory 34 in steps 220 and 222. as shown in FIG. 13a and discussed above. Next, at step 266. a determination is made if there is a shelf change in the future safety stock level from step 256 with a date prior to the forecast which was just subtracted.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim(s) 6, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	Regarding claim(s) 7, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
	Regarding claim(s) 8, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim(s) 11, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	Regarding claim(s) 12, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
	Regarding claim(s) 13, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim 16, Jenkins discloses 
	Jenkins discloses two demands from the same date are greater than what is on stock, and  because “there is not enough stock to meet the demand” a fair-share method is use see para. 28;  and how shortage is calculated daily so recommend shipment whose quantities will restore the location's on hand to a level at or above minimum safety stock can be generated, see ¶238, 240, and further ¶¶228-240;
 	However does not explicit disclose the specific way of allocating/distribute stock  demands required by the limitations “wherein where the demand is a real demand, the memory storing instructions that, when executed by the one or more processors, further configure the system to: where a real demand quantity of the demand is greater than a safety stock quantity of the earliest demand in the safety stock demand list: i) move, by the optimization engine, a first portion of the real demand to the earliest demand date in the safety stock demand list; ii) maintain, by the optimization engine, a second portion of the real demand on the demand date; and ii) set the updated safety stock demand on the date of the earliest demand to zero.”.
	Since stock allocation demands are a key factor for business in the supply chain industry to succeed, a finite number of identified technique to distribute/allocate stock per demands at any date or time are commonly use every day so stock can be allocated and distribute per each 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to allocate portion of the real demand quantities to safety stock earliest demand date, and to maintain portion of real demand to the demand date to maintain the safety stock demand as zero at the earliest date, and incorporate it into the system of Jenkins since there are a finite number of identified, predictable potential solutions to maintain stock level to the recognized need of fulfilling demands and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
 	Regarding claim(s) 18, this claim(s) recite(s) substantially similar limitations as claim(s) 16, and is rejected using the same art and rationale as above.
 	Regarding claim(s) 20, this claim(s) recite(s) substantially similar limitations as claim(s) 16, and is rejected using the same art and rationale as above.
	Claim(s) 5,  10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins and Landvater combination as applied to claims 1, 6, and 11, and further in view of Kota (US 20080215180 A1).
	Regarding claim 5, Jenkins discloses:
	wherein creating, by the optimization engine, the transformed demand planning schedule, comprises: ¶¶228-241 - dynamic deployment component 211 generates recommend shipments that can be used to resolve shortages at a SKU destination, whose quantities will restore the locations’ on hand to a level at or above minimum safety stock; Note: A safety stock quantity is add the recommend shipment to resolve shortage;
	adding, by the optimization engine, the demand to a safety stock demand list; and ¶¶228-241  - dynamic deployment component 211 generates recommend shipments that can be used to resolve shortages at a SKU destination, whose quantities will restore the locations’ on hand to a level at or above minimum safety stock;
	Jenkins substantially discloses the claim invention; however does not explicitly disclose the limitations below. Landvater discloses:
	 if the demand is a safety stock demand: page 21 – 1-30- reading a series of rows from database 36, and load the rows into arrays; a determination is made if the resulting projected on-hand balance is less than the safety stock;
	updating, by the optimization engine, a demand date of the transformed demand and a demand priority of the transformed demand; page 21 5-35 - The planned shipment dates (ship date and receipt) are then calculated in step 228. Next, the newly calculated planned replenishment shipment is compared to the existing planned shipment from database 36 in step 229. If they are not the same, database 36 is updated in step 230;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Jenkins substantially discloses the claim invention; however does not explicitly discloses the limitations below. Kota discloses:
	if the demand is a real demand and the safety stock demand list is not empty: ¶105 - if the projected inventory stock is less than the safety stock;
transforming, by the optimization engine, the real demand into a transformed demand using an earliest safety stock demand in the safety stock demand list; ¶107-109 - an order is placed with a supplier in order to fill the empty bin, wherein ¶105 if the projected inventory stock is 5 bins and the safety stock is 6 bins, then 1 bin may need to be replenished;
	updating, by the optimization engine, the safety stock demand list based on the transformed demand; and updating, by the optimization engine, the safety stock demand list based on a current safety stock level. ¶108 - the empty bin is marked as on-order [updated based on transformed demand]. In an example, the bin state may be changed from empty to on-order. ¶109 At step 622, the amount of projected inventory stock on-hand may be increased by 1 bin [based on stock level];
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Jenkins to include the above limitations as taught by Kota, in order to sustain an optimal inventory level while maintaining a sufficient safety stock, (see: Kota, page 38).
	Regarding claim(s) 10, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
	Regarding claim(s) 15, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
Allowable Subject Matter
	Claims 4, 9, and 14, 17, 19, and 21 are dependent upon respective rejected base claims 1-3, 6-8, and 11-13, but would be allowable if rewritten in independent form including all of the limitations of the respective base claims, any intervening claims, and the aforementioned 35 USC 101 rejection is overcome.
Response to Arguments
	Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive. 
USC 101 Rejection
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered but are not persuasive. 
	Regarding Step 2A Prong One, Examiner agrees with applicant that claim 1 recites an abstract idea.
	Regarding Step 2A Prong two, Examiner disagrees with applicant. Transforming a full demand schedule of each customer/supplier, and download it onto de supplier/customer part of the supply chain, is recited in a high level of generally, and do not integrate the judicial exception into a practical application, because transforming a schedule is the same as updating values on a schedule such as quantity on safety and real stock, and download to customer/supplier the schedule is what computer does. Therefore, the claiming language is direct to maintain data, and not a special transformation of data, and thus makes the claimed invention so general and direct to mandating data of schedule of supply chain in an electronic/computer environment.  	
	For at least those reasons, the rejection under 35 USC 101 has been maintained.



USC 103 Rejection

	Applicant is arguing that Examiner is partially cites Jenkins to discloses the chronologically limitation, see Remarks page 37. Examiner respectfully disagree. The limitation that the applicant is arguing is “processing chronologically, by the one or more processors, a demand of the full demand schedule, the demand being either a safety stock demand or a real demand; ”. Examiner is aware that Jenkins has other variables included when orders are sorted such as the location priority as argued by the applicant; however, even though other variables are included, that does not take the fact that the orders are sorted chronologically. In addition, the claimed limitation is so broad that processing chronologically demands does not mean that other variables are no included, specifically because the applicant is not saying that the demands are limited to only date sorting. 
	For at least those reasons, the rejection under 35 USC 103 has been maintained.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627             


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627